The interest of the plaintiffs in these lots was undoubtedly exempted from the general tax of the city of Providence, in 1857, by force of sect. 2, ch. 37, of the Revised Statutes, as an interest in a house of religious worship and in land connected therewith, the rents and profits of which were applied to religious uses. In fact, the evidence shows, that the city of Providence never attempted to tax it; but prior to 1856, assessed their tax for these lots, occupied by the plaintiffs, to their landlords alone, and, as it must be presumed, in proportion to and for their valuable rent-paying interest in the same. *Page 240 
In that year, for the convenience of the plaintiffs, who were liable under their leases to pay the taxes upon these lots, and at the request of their treasurer, the assessment was changed from their landlords to the plaintiffs; and no notice having been given to the assessors that the motive which influenced the request had ceased to operate, the assessment for the lots was again made to the plaintiffs in 1857.
If, after this, the society should be permitted to evade payment of this tax upon the ground that it should have been assessed against its lessors, it would be permitted to commit a fraud; and we do not think that religious societies should be allowed to commit frauds, even for the sake of evading taxes.
It was answered to this view of the case, that the treasurer of the society had no authority, by virtue of his office, or communicated to him by the board of trustees, to invite such a change, and that the assessors had no authority to make it; and that as the request was made to a board of annual election, it should be construed to apply only to the current year, especially as since the request was made the tax-act has been amended. As to the first branch of this reply, the proof is, that the treasurer, who was also a trustee, paid the tax for 1856, for which he had procured the change of assessment. By the third section of article third of the by-laws of the society, the treasurer is to pay out the money of the society as directed by a vote of the board of trustees, unless otherwise ordered by a vote of the society. The matter stands then in this predicament: that the treasurer either has a general power to pay the debts of the society, subject to the direction of the board or of the society, — which would carry with it a power to arrange previously for the most economical mode of payment, which was all that was effected by this change, — or, that the above by-law forbids him to make any payment without a vote of the board of trustees or of the society. Now the tax of 1856, the change of assessment of which he had procured, was, in fact, paid by him, and as we must presume, in the absence of proof to the contrary, with the sanction of the trustees, which would be tantamount to a sanction of the change of assessment. As to the absence of right in the assessors, upon such a request, to make the *Page 241 
change, we apprehend that it has nothing to do with the question. The change was in fact procured by the treasurer of the society from the assessors; and whether the latter ought to have complied with the request of the former or not, the city ought not to be deprived of any portion of its tax by such practices upon the officers appointed by law to assess it. The board was a standing one, though its members were of annual election. The assessment requested to be changed was of the landlord's tax, which the alteration of the law did not affect, and could not have been supposed to affect; and the request, which was required to be in writing, was placed upon the files of the board, and, as the proof is, did actually induce the board, as it well might, there being no notice to the contrary, to make the assessment in 1857, as they had done, upon the same request, in 1856. The change of assessment thus procured was injurious to no one, was convenient to, and caused by the plaintiffs; and we should be doing serious injury to the cause of public morals if we did not hold them estopped from objecting to it until in some form the request had been withdrawn.
The assessments paid by the plaintiffs for benefits from the laying out of Dorrance Street, and which are sought to be recovered in this action, fall under a different consideration. They were not collected by virtue of the general tax-act, nor are the plaintiffs privileged from them by its exemptions. Such assessments represent, on the theory of the special act which authorizes them, values received from a public improvement, by the estates assessed for it; and there is no reason why areligious society should not pay the just price of a special value thus conferred upon its property, as well as any other society or individual. We are happy to learn from the evidence, that in compensation for this assessment of $125, made in 1857, the annual rents of the plaintiffs have, since that time, increased, and probably from the laying out of Dorrance Street, some three or four hundred dollars.
These remarks apply to the assessment for this improvement laid upon the leasehold interest of the plaintiffs. As to the assessment of $30.33, made upon the reversionary interest of Benjamin Barker and Catharine his wife in one of the lots *Page 242 
leased to the plaintiffs, and which they seem to have paid, there is still less ground for their recovering it. For aught that appears, it was properly assessed to Barker and wife, and was not claimed by the city, through their collector, of the plaintiffs. The plaintiffs were under no obligation, it is true, to pay it under their covenant to pay taxes contained in their lease from the Barkers, as decided by this court, at the last term, in the case of Horace T. Love  wife v. George A. Howard, supra, p. 116. It must be taken as a voluntary payment to the city, whose due it was, made by the plaintiffs for their landlords; and for that reason cannot be recovered back.
Judgment for the defendants for their costs.